     Case 3:19-cv-00665-MMD-WGC Document 49 Filed 06/19/20 Page 1 of 3




 1    Katherine F. Parks, Esq. - State Bar No. 6227
      Thorndal Armstrong Delk Balkenbush & Eisinger
 2
      6590 S. McCarran Blvd., Suite B
 3    Reno, Nevada 89509
      (775) 786-2882
 4    kfp@thorndal.com
      Attorneys for Defendant
 5
      TRACI DAVIS
 6
                                UNITED STATES DISTRICT COURT
 7
 8                                      DISTRICT OF NEVADA

 9
       TRINA OLSEN,                                         CASE NO.   3:19-cv-00665-MMD-WGC
10
                                         Plaintiff,
11
12     vs.
                                                            DEFENDANT TRACI DAVIS’S
13     WASHOE COUNTY SCHOOL DISTRICT, a                     JOINDER TO WASHOE COUNTY
       political subdivision of the State of Nevada;        SCHOOL DISTRICT’S RESPONSE
14     Washoe County School District Superintendent         [ECF NO. 41] TO PLAINTIFF’S
       TRACI DAVIS; and DOES 1 through 10                   MOTION FOR PARTIAL SUMMARY
15
       inclusive,                                           JUDGMENT [ECF NO. 37]
16
                                         Defendants.
17
18
19           COMES NOW Defendant, TRACI DAVIS, by and through her attorneys of record,
20    Thorndal Armstrong Delk Balkenbush & Eisinger, and hereby joins in Defendant Washoe
21    County School District’s June 19, 2020, Response to Motion for Partial Summary Judgment –
22    oral argument requested [ECF NO. 41] and all exhibits thereto [ECF NOS. 42, 43, 44, 45, 46, 47,
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///



                                                      -1-
     Case 3:19-cv-00665-MMD-WGC Document 49 Filed 06/19/20 Page 2 of 3




 1    and 48]. Defendant Traci Davis hereby incorporates the same arguments and grounds as stated
 2    therein.
 3
             DATED this 19th day of June, 2020.
 4
                                                  THORNDAL ARMSTRONG
 5                                                DELK BALKENBUSH & EISINGER
 6
                                                  By: / s / Katherine F. Parks
 7                                                   Katherine F. Parks, Esq. - State Bar No. 6227
                                                     6590 S. McCarran Blvd., Suite B
 8                                                   Reno, Nevada 89509
 9                                                   (775) 786-2882
                                                     kfp@thorndal.com
10                                                   Attorneys for Defendant
                                                     Traci Davis
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
     Case 3:19-cv-00665-MMD-WGC Document 49 Filed 06/19/20 Page 3 of 3



                                       CERTIFICATE OF SERVICE
 1
 2           Pursuant to FRCP 5(b), I certify that I am an employee of THORNDAL ARMSTRONG DELK

 3    BALKENBUSH & EISINGER, and that on this date I caused the foregoing DEFENDANT TRACI
 4
      DAVIS’S JOINDER TO WASHOE COUNTY SCHOOL DISTRICT’S RESPONSE [ECF
 5
      NO. 41] TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT [ECF
 6
 7    NO. 37] to be served on all parties to this action by:

 8           placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
 9                   United States mail at Reno, Nevada.
10
        ✓    United States District Court, District of Nevada CM/ ECF (Electronic Case Filing)
11
12    _____ personal delivery

13    ____   facsimile (fax)
14    _____ Federal Express/UPS or other overnight delivery
15
      fully addressed as follows:
16
                                             Luke Busby, Esq.
17                                        Luke Andrew Busby, Ltd.
18                                         316 California Avenue
                                            Reno, Nevada 89509
19                                          Attorney for Plaintiff
20
                                           Robert A. Dotson, Esq.
21                                         Justin C. Vance, Esq.
                                                Dotson Law
22                                 5335 Reno Corporate Drive, Suite 100
23                                          Reno, Nevada 89511
                                Attorneys for Washoe County School District
24
             DATED this 19th day of June, 2020.
25
26                                                   / s / Sam Baker
                                                    An employee of THORNDAL ARMSTRONG
27                                                  DELK BALKENBUSH & EISINGER
28



                                                      -3-
